J-S11004-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JARON BROWN                                :
                                               :
                       Appellant               :   No. 2150 EDA 2017

                  Appeal from the PCRA Order April 10, 2017
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0001112-2013,
             CP-51-CR-0002978-2013, CP-51-CR-0003683-2013,
             CP-51-CR-0014844-2012, CP-51-CR-0014848-2012,
                            CP-51-CR-0014853-2012


BEFORE: OTT, J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY OTT, J.:                                    FILED JULY 24, 2018

       Jaron Brown appeals from the order entered on April 10, 2017, in the

Court of Common Pleas of Philadelphia County denying him relief, without a

hearing, on his petitions filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. § 9541 et seq. In this timely appeal,1 Brown argues that

the trial court imposed an illegal mandatory minimum sentence under 42

Pa.C.S. § 9712(a). Because Brown has not supplied our Court with a certified

record sufficient to review his claim, the issue is waived.



____________________________________________


1 There are six related appeals that were disposed of at one time by a single
order. This appeal addresses the trial court docket number CP-51-CR-
0002978-2013, which was the second docket number listed on Brown’s notice
of appeal.
J-S11004-18



     Contemporaneous with the instant appeal, Brown was denied relief on

the other five related appeals because, contrary to his assertion, he was not

subjected to a mandatory minimum sentence. Accordingly, his counsel could

not have been ineffective for failing to raise a meritless claim.            See

Commonwealth v. Brown, 1294 EDA 2017, 2151 EDA 2017, 2152 EDA

2017, 2153 EDA 2017, and 2154 EDA 2017. Although Brown’s claim rested

upon a challenge to his sentence, he failed to include a copy of the notes of

testimony from his sentencing hearing. However, in the other five related

cases, the certified record also contained a form, DC-300B (Part 1), completed

by the trial court, that confirmed Brown had not been subjected to a

mandatory minimum sentence. That form is absent from the instant matter.

     Our law is unequivocal that an appellant bears the responsibility
     to ensure that the record certified on appeal is complete in the
     sense that it contains all of the materials necessary for the
     reviewing court to perform its duty. Commonwealth v. B.D.G.,
     959 A.2d 362, 372 (Pa. Super. 2008). Therefore, “we can only
     repeat the well established principle that ‘our review is limited to
     those facts which are contained in the certified record’ and what
     is not contained in the certified record ‘does not exist for purposes
     of our review.’ ” Id. (citation omitted).

Commonwealth v. G. Brown, 161 A.3d 960, 968 (Pa. Super. 2017).

Further,

     An appellant's failure to provide the reviewing court with a
     complete certified record results in the waiver of the claim. See
     Commonwealth v. Johns, 812 A.2d 1260, 1261 (Pa. Super.
     2002); see also, Commonwealth v. Lassen, 442 Pa.Super.
     298, 659 A.2d 999, 1008 (1995) (holding that where a claim is
     dependent upon materials not provided in the certified record,
     that claim is waived).


                                     -2-
J-S11004-18



Commonwealth v. Little, 879 A.2d 293, 301 (Pa. Super. 2005).

       While we might suppose that Brown, having been sentenced on all

dockets at the same time, was not subjected to a mandatory minimum

sentence herein, we may not base our review on supposition.2

       Because the certified record in this matter is bereft of information

concerning the imposition of a mandatory minimum sentence, we cannot

conduct a meaningful review. Therefore, the issue is waived.

       Because this is the only issued raised on appeal, Brown is not entitled

to relief.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 7/24/18




____________________________________________


2 As noted, Brown was not subjected to a mandatory minimum sentence in
any of the other five cases involved in this appeal. If, against the odds and
contrary to the PCRA court’s assertion, Brown was subjected to an illegal
mandatory minimum sentence, the failure to check the certified record is no
small matter. However, all circumstantial evidence indicates Brown was
sentenced in this matter just as he was in the other related matters.
Accordingly, Brown would not be entitled to relief even if the record was
complete. We note that the form in question, DC-300B (Part 1), is not listed
as having been transmitted to this Court. It is so listed in all of the other
cases.

                                           -3-